Citation Nr: 1034808	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for malignant x-
monomorphous adenoma with metastases to the lung and brain.

2.  Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected posttraumatic 
stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 30 percent for 
PTSD.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada that 
inter alia denied service connection for hypertension, diabetes 
mellitus and malignant x-monomorphous adenoma with metastases to 
the lung and brain.  Also on appeal is a March 2008 RO rating 
decision that and assigned an initial disability rating of 30 
percent for PTSD effective from September 20, 2005.

In May 2007 the Veteran testified before a Veterans Law Judge who 
is no longer active with the Board.  In May 2010 the Veteran and 
his wife testified before the undersigned Veterans Law Judge in a 
hearing at the RO.  Transcripts of both hearings are associated 
with the claims files.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  In July 2010, prior to the promulgation of a decision in the 
appeal, the Veteran notified the Board that he wants to withdraw 
his appeal for service connection for malignant x-monomorphous 
adenoma with metastases to the lung and brain, service connection 
for diabetes mellitus and service connection for hypertension.

2.  From September 20, 2005, to September 27, 2007, the 
impairment from the Veteran's PTSD most closely approximated 
occupational and social impairment with reduced reliability and 
productivity.

3.  From September 28, 2007, the impairment from the Veteran's 
PTSD has more nearly approximated total occupational and social 
impairment than deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appeal for 
service connection for malignant x-monomorphous adenoma with 
metastases to the lung and brain, service connection for diabetes 
mellitus and service connection for hypertension are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).

2.  The criteria for an initial evaluation for PTSD of 50 
percent, but not more, are met prior to September 28, 2007, and 
the criteria for a 100 percent evaluation for the disability are 
met beginning September 28, 2007.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks withdrawal of his appeal for service connection 
for malignant x-monomorphous adenoma with metastases to the lung 
and brain, service connection for diabetes mellitus and service 
connection for hypertension.  He also seeks an increased 
evaluation for PTSD.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law and 
regulations and their application to the facts and evidence. 





Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the veteran was provided all required 
notice in a letter mailed in May 2006.  Although the Veteran was 
not provided complete notice until after the initial decision 
rating his PTSD, the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, 
the Board notes that following the provision of the required 
notice and the completion of all indicated development of the 
record, the originating agency readjudicated the Veteran's claim.  
There is no indication in the record or reason to believe that 
the ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of his claim.  In this regard, the 
Board notes that service treatment records (STRs) and VA and 
private outpatient records were obtained.  Neither the Veteran 
nor his representative has identified any outstanding evidence 
that could be obtained to substantiate the claim, and the Board 
is also unaware of any such evidence.  The Veteran has also been 
afforded hearings before the Board.
  
In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim on 
appeal.

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran informed the Board during his 
hearing in March 2010 that he wanted to withdraw his appeal on 
the issue of entitlement to service connection for malignant x-
monomorphous adenoma with metastases to the lung and brain.  In 
July 2010 he submitted a letter to the Board confirming his 
desire to withdraw that issue, and to also withdraw the issues of 
service connection for hypertension and service connection for 
diabetes mellitus.  Hence, there remains no allegation of error 
of fact or law for appellate consideration, and the Board 
accordingly does not have jurisdiction to review the appeal of 
those three issues.

Evaluation of Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability.  

Legal Principles

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
rating criteria are as follows.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care and conversation normal) due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

VA mental health clinic (MHC) notes show the Veteran presented 
for evaluation of PTSD in August 2006.  The examiner was Dr. 
Donald Mayes, a psychiatric resident, who noted the Veteran 
reported that watching war movies caused him to have flashbacks 
to his wartime experiences.  He reported intrusive thoughts 
approximately every 3 weeks.  He stated his symptoms had caused 
trouble in his family, such as estrangement from his son because 
the Veteran was being overly protective.  The Veteran reported 
occasional exaggerated startle response on being touched, but 
stated this was getting better.  He admitted to going to sleep 
okay thanks to medication but stated he would often wake up 
during the night because of dreams.  He denied any past 
outpatient or inpatient psychiatric treatment and denied history 
of suicidal acts or history of violence.  He reported his wife 
was supportive, and although he was estranged from one son he had 
a close relationship with another son.  He stated he had retired 
recently.  On examination the Veteran was alert, attentive, 
cooperative and reasonable.  Speech was normal and language was 
intact.  Mood was dysphoric and affect was congruent with mood.  
There were no perceptual disturbances (hallucinations or 
delusions) and thought process and content were normal.  There 
were no suicidal or violent ideations, insight and judgment were 
good and memory was intact.  Dr. Mayes noted the Veteran had 
significant medical history that could be affecting his current 
functioning.  Dr. Mayes diagnosed chronic PTSD and assigned a 
current Global Assessment of Functioning (GAF) score of 65.

In October 2006 the Veteran presented to the MHC complaining of 
anxiety, intrusive thoughts and nightmares; he was interviewed by 
Dr. Andrew Disavino, a psychologist.  The Veteran also described 
being constantly on guard, being unable to trust others, and low 
threshold for anger.  He denied suicidal ideation.  On 
examination the Veteran was oriented times three, alert, 
attentive, cooperative and reasonable.  Speech was dysarthritic 
due to facial nerve damage but language was intact.  Affect was 
wide range and congruent with mood.  There were no perceptual 
disturbances (hallucinations or delusions) and thought process 
and content were normal.  There were no suicidal or violent 
ideations, insight and judgment were good and memory was intact.  
Dr. Disavino noted the Veteran had significant medical history 
that could be affecting his current functioning.  Dr. Disavino 
assigned a current GAF score of 55.

In November 2006 the Veteran was interviewed by Dr. Mayes to 
develop a treatment plan.  The primary presenting problem was 
intrusive thoughts.  During the interview the Veteran was calm 
and cooperative, speech was within normal limits, thought was 
logical without delusional content and affect was appropriate for 
the euthymic mood.  The Veteran denied hallucinations or 
suicide/homicide/violence intent.  Dr. Mayes assigned a current 
GAF score of 60.

In February 2007 the Veteran presented to the MHC complaining of 
sleep impairment and recent flashbacks; he reported 4-5 
flashbacks during the past month and 5-6 nightmares.  He reported 
his mood had been variable but was mostly "upbeat" and denied 
problems at home with the family.  During interview the Veteran 
was calm and cooperative, speech was normal, thought was logical 
without delusions and affect was appropriate for euthymic mood.  
The Veteran denied hallucinations.  Dr. Mayes did not note a 
current GAF score. 

In May 2007 the Veteran reported to the MHC that his medication 
had provided some improvement of symptoms although he had a 
recent flashback after hearing a story about Vietnam.  He 
reported nightmares were down to 1-2 per week.  He stated things 
were "pretty good" with his wife but he had a strained 
relationship with one of his adult children.  Clinical impression 
during interview was unchanged from the previous visit; again Dr. 
Mayes did not assign a current GAF score.

The Veteran was evaluated in July 2007 by Dr. Priscilla Cusi, a 
VA psychiatrist, because Dr. Mayes had left the clinic.  The 
Veteran described continued symptoms of flashbacks and nightmares 
but not to the former degree.  His sleep pattern remained 
disturbed, appetite was fair and level of energy and motivation 
fluctuated.  Concentration was poor-to-fair.  The Veteran 
reported he had retired the previous year because of his cancer.  
During interview the Veteran was alert, attentive and oriented 
times three.  He was cooperative, reasonable and appropriately 
groomed.  Speech was normal and language was intact.  Mood was 
euthymic and affect congruent with mood.  There were no 
perceptual disturbances and thought process and content were 
normal.  There were no suicidal or violent ideations, insight and 
judgment were good and memory was intact.  Dr. Cusi assigned a 
current GAF score of 55.

In August 2007 the Veteran reported to Dr. Cusi that his sleep 
had improved with medication.  His nightmares had improved from 
the former 20-30 per month to a current 10-15 per month.  
Appetite fluctuated and level of energy and motivation were poor-
to-fair.  Concentration was fair.  The Veteran reported continued 
occasional flashbacks.  During interview the Veteran was alert; 
he was casually dressed but clean.  Speech was normal.  Thought 
process was coherent; thought content was focused on his service 
traumas.  He denied hallucinations, delusions or 
suicidal/homicidal ideation.  Mood was self-described as good, 
and affect was calm.  Cognition was grossly intact and judgment 
and insight were fair-to-good.  Dr. Cusi assigned a current GAF 
score of 55.        
 
When the Veteran was seen at a VA mental health clinic (MHC) on 
September 28, 2007 by VA psychologist Dr. Sean Zielinski, he 
complained of severe depression, anxiety, anger, labile mood 
swings, periodic nightmares and flashbacks, disillusionment, and 
social withdrawal.  On examination the Veteran was oriented times 
three.  Thoughts and memory were within normal limits.  There was 
no evidence of hallucinations, delusions or paranoid ideation.  
There were no suicide plans.  Dr. Zielinski diagnosed severe 
chronic PTSD and assigned a GAF score of 35.  Dr. Zielinski added 
that due to the nature, severity and chronicity of the PTSD the 
Veteran was no longer able to maintain gainful employment or 
sustain effective social relationships; he had previously used 
hard work and activity to cope with his PTSD symptoms but since 
he had to stop working and reduce activity due to his health 
problems his PTSD symptoms had become exacerbated.

In December 2007 the Veteran was examined by Dr. Joyce Oates, a 
VA psychiatrist.  The Veteran reported current symptoms of 
nightmares, flashbacks, resentment toward authority and family 
problems.  The Veteran reported he was still estranged from his 
oldest son and just starting to piece things back together with 
his younger son.  The Veteran's wife had described him as a cold 
fish and hard to get close to.  The Veteran was terminated from 
his last job due to a staff reduction.  He reported social 
isolation and nightmares 4-7 times per month.  On examination the 
Veteran had no impairment of thought process or communication.  
There were no hallucinations or delusions.  The Veteran was 
neatly dressed and well groomed.  The Veteran was cooperative and 
pleasant but tense.  Mood was appropriate to thought content.  
There was no inappropriate behavior.  The Veteran stated he 
sometimes wished to be dead, most recently a couple of years ago; 
he had considered suicide but didn't perform the act for reasons 
unknown.  The Veteran was able to maintain daily hygiene and 
other activities of daily living (ADLs).  He was oriented times 
three.  Long term memory was good but short term memory was 
erratic.  There was no indication of obsessive or ritualistic 
behavior.  Speech was goal-oriented and logical.  The Veteran 
endorsed panic attacks 2-3 times per year.  His self-described 
mood was "pretty good."  There was sleep impairment but no 
impairment of impulse control.  He was able to abstract and 
conceptualize.  Comprehension and coordination were good and 
perception was normal.  There were no signs or symptoms of 
psychosis.  There was no organic brain syndrome.  Insight and 
judgment were both good.  Dr. Oates stated the Veteran was 
competent to handle his own money.  Dr. Oates assigned a current 
GAF score of 41.

MHC treatment notes by Dr. Zielinski dated in April 2008, May 
2008, July 2008,  October 2008, January 2009, March 2009, June 
2009, September 2009 and February 2010 comprise a diatribe 
against the 30 percent initial rating assigned by the RO.  The 
clinical observations noted on these dates are essentially 
identical to those noted by Dr. Zielinski in September 2007 in 
terms of functional ability and GAF scores.

The Veteran had a VA examination in November 2009 by an examiner 
named Michael Madow, whose credentials are not reflected in the 
examination report.  The Veteran's chief complaints were 
flashbacks and nightmares.  He reported he angered easily and 
startled easily.  He avoided crowds, checked his doors and 
windows and slept with a gun under his pillow.  He denied 
emotionally numbing.  He endorsed survivor guilt (grateful that 
he did not die but feeling bad that he witnessed others die).  
The Veteran had been married for 44 years but his marriage was 
rocky and included periods of separation; he was alienated from 
both of his children but was trying to reconcile with both of 
them.  The Veteran's wife asserted the Veteran to be unable to 
perform ADLs such as cooking, cleaning, driving or shopping.  The 
Veteran had very limited contact with friends and relatives.  The 
Veteran reported history of suicidal thoughts and some attempts.  
The Veteran also reported lower energy and motivation and trouble 
falling asleep and staying asleep.  The Veteran was withdrawn 
from family and friends and unable to function at work or deal 
with children.  He had decreased pleasure in life and felt 
hopeless.

On examination the Veteran was casually groomed and with 
appropriate attitude.  He was agitated but alert and oriented 
times four.  Memory and concentration were fair.  Judgment showed 
some problems with ability to make and carry out plans and some 
difficulty with discriminating behavior that is likely to be 
detrimental or socially inappropriate.  Mood was anxious and 
depressed.  His affect was depressed, irritable and angry but 
otherwise largely appropriate.  Speech was soft, intense, 
understandable and coherent.  Stream of thought was relevant, 
logical and coherent.  The Veteran denied panic attacks, phobias, 
delusions, hallucinations, obsessions or compulsions.  He could 
not do abstractions and had some awareness of the seriousness of 
his problems.  The examiner assigned a GAF score of 40.  The 
examiner also stated the Veteran was not competent to manage his 
finances or pay his bills. 

Thereafter, Dr. Zielinski submitted a letter in February 2010 
asserting an opinion that the Veteran is competent and capable of 
managing his own affairs including disbursement of funds.  Dr. 
Zielinski explained in an April 2010 treatment note that Dr. 
Madow had misunderstood the Veteran's wife when he asked her 
about the Veteran's ability to pay his own bills; although the 
Veteran's wife took care of family finances out of habit and 
convenience the Veteran was fully involved in the family's 
financial decisions.

The Veteran reported in his substantive appeal that he had always 
thought about suicide but had been afraid to report it until he 
mentioned it to Dr. Oates.  He reiterated problems with his 
children, avoidance behavior/social isolation and distrust of 
authority.

The Veteran's wife testified before the Board in May 2010 that 
the Veteran had been verbally and physically abusive to his two 
sons due to his controlling tendencies; the elder son is now 
totally alienated and the younger is less so.  The Veteran was 
not physically abusive toward his wife but was emotionally and 
mentally abusive in that he denied her any outside friends or 
interests.  On one occasion he pointed a gun at her, and he 
threatened on several occasions to kill his family.  On some 
occasions the Veteran charged out of the house with a loaded gun 
because he sees or hears things that turn out to be 
hallucinations. 
   
On review of the evidence above the Board finds the Veteran's 
PTSD most closely approximates the criteria for a 50 percent 
rating prior to September 28, 2007, and 70 percent rating from 
that date.

Prior to September 28, 2007 the Veteran was examined or treated 
by two VA psychiatrists and one VA psychologist, all of whom 
noted the Veteran to be oriented, communicative and cognitively 
functional.  The Veteran's primary impairment appears to have 
been in social and family relations; there is no indication 
during the period that the Veteran's PTSD constituted an 
occupational impairment to any degree.  The testimony of the 
Veteran's wife establishes that the Veteran's PTSD essentially 
made the family dysfunctional, so a rating in excess of the 
currently-assigned 30 percent is appropriate; however the 
evidence does not show impairment that more nearly approximates 
deficiencies in most areas, as required for the 70 percent 
rating.

The Board also notes the Veteran's GAF scores prior to September 
28, 2007, ranged between 55 and 65.  The GAF score records the 
clinician's judgment of the individual's overall level of 
functioning, with 100 representing a high level of functioning 
and no psychiatric symptoms; see Quick Reference to the 
Diagnostic Criteria from DSM-IV, Washington, D.C., American 
Psychiatric Association, 1995.  While the GAF score is not the 
sole basis for assigning a disability rating, it provides a 
clinical indicator of the patient's functional ability.

GAF scores between 51 and 60 indicate moderate symptoms or 
moderate difficulty functioning, while scores between 61 and 70 
indicate some mild symptoms or some difficulty in social, 
occupational or school functioning.  Quick Reference, supra, pg. 
46-47.  Thus, the Veteran's GAF scores during the period are 
consistent with the moderate symptoms noted by the various 
clinicians and examiners

With respect to the period prior to September 28, 2007, the Board 
has considered whether this case should be referred to the 
Director of the Compensation and Pension Service for extra-
schedular consideration.  The record for this period reflects the 
Veteran did not require frequent hospitalizations for his PTSD 
and that the manifestations of the disability were  not in excess 
of those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the increased rating granted herein.  
Accordingly, the Board has concluded that referral of this case 
for extra-schedular consideration is not in order.

With respect to the period beginning September 28, 2007, the 
Board notes that
beginning with the MHC note by Dr. Zielinski on September 28, 
2007, the Veteran's documented symptoms showed marked increase in 
severity.  This is reflected in the GAF scores of 35 assigned by 
Dr. Zielinski, the score of 41 assigned by Dr. Oates and the 
score of 40 assigned by Dr. Madow.  GAF scores from 31 to 40 
indicate some impairment in reality testing or communication or 
major impairment in several areas.  Treatment notes by Dr. 
Zielinski and the examination reports of Drs. Oates and Madow 
also show significant worsening of mood and affect, while the 
Veteran's wife credibly testified that the Veteran's history of 
threats of violence was becoming worse.  Moreover, the treatment 
note by Dr. Zielinski dated September 28, 2007, specifically 
states an opinion that due to the nature, severity and chronicity 
of the PTSD the Veteran was no longer able to maintain gainful 
employment.  In the Board's opinion, the social and occupational 
impairment from the Veteran's PTSD has more nearly approximated 
total than deficiencies in most areas from September 28, 2007.  
Accordingly, a 100 percent schedular rating is warranted from 
that date.


ORDER

The appeal for service connection for malignant x-monomorphous 
adenoma with metastases to the lung and brain is dismissed.

The appeal for service connection for diabetes mellitus is 
dismissed.

The appeal for service connection for hypertension is dismissed.

The Board having determined that the Veteran's PTSD warrants a 50 
percent rating, but not higher, during the initial rating period 
prior to September 28, 2007, and rating of 100 percent from that 
date, the benefit sought on appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


